DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on February 07, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,312,274 B1 to Bryant et al. (“Bryant”) in view of U.S. Patent Application Publication No. 2015/0035023 A1 to Kim et al. (“Kim”).				As to claim 14, although Bryant discloses a semiconductor device, comprising: a first active fin (18) on a first region (NFET) of a surface of a substrate (12), the surface of the substrate (12) comprising the first region (NFET) and a second region (PFET); a plurality of second active fins (18) on the second region (PFET) of the substrate (12); first and second gate structures (32) on the first (18) and second (18) active fins, respectively; a first source/drain layer structure (20, 24, 26) on a portion of the first active fin (18) adjacent the first gate structure (32); a second source/drain layer structure (20, 24, 26) commonly contacting upper surfaces of the second active fins (18) adjacent the second gate structure (32), a top surface of the second source/drain layer structure (20, 24, 26) being substantially coplanar with a top surface of the first source/drain layer structure (20, 24, 26); a first contact plug (30) on the first source/drain layer structure (20, 24, 26); and a second contact plug (30) on the second source/drain layer structure (20, 24, 26), a bottom of the second contact plug (30) being substantially flat and substantially parallel to the surface of the substrate (12), wherein the first source/drain layer structure (20, 24, 26) comprises a first semiconductor layer (20) on the first active fin (18), a second semiconductor layer (24) on the first semiconductor layer (20), and a third semiconductor layer (26) on the second semiconductor layer (24), wherein the second semiconductor layer (24) is between and in contact with the first semiconductor layer (20) and the third semiconductor layer (26), and wherein the third semiconductor layer (26) is in direct contact with an uppermost side surface of the second semiconductor layer (24) and is separated from a lowermost side surface of the second semiconductor layer (24) (See Fig. 4, Fig. 5, Fig. 6, Fig. 7, Column 3, lines 5-16, 42-67, Column 4, lines 1-9, 33-67, Column 5, lines 1-67, Column 6, lines 1-48, Column 7, lines 8-15) (Notes: having the first region and the second region on the substrate to integrate both NFET and PFET is commonly applied to form CMOS for various applications. Kim also teaches integrating various devices on the same substrate), Bryant does not further disclose wherein a capping layer directly contacts an upper side surface of the third semiconductor layer and directly contacts the lowermost side surface of the second semiconductor layer.								However, Kim does disclose wherein a capping layer (71, 171) directly contacts an upper side surface of the third semiconductor layer (29, 129) to surround and fill regions around the third semiconductor layer (29, 129) (See Fig. 11, Fig. 12, ¶ 0123-¶ 0142) (Notes: the limitation “capping layer” is interpreted as a covering layer).			Kim also teaches the first region (II) and the second region (I) on the substrate (100) having the first active fin (F21) and the plurality of second active fins (F11, F12), the first and second gate structures (149) on the first (F21) and second (F11, F12) active fins, respectively; the top surface of the second source/drain layer structure (120) being substantially coplanar with a top surface of the first source/drain layer structure (20-1); the first contact plug (185) on the first source/drain layer structure (20-1); and the second contact plug (185) on the second source/drain layer structure (120), the bottom of the second contact plug (185) being substantially flat and substantially parallel to the surface of the substrate (100) to integrate various devices on the same substrate (100) (See Fig. 11, Fig. 12).											In view of the teachings of Bryant and Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bryant to have wherein a capping layer directly contacts an upper side surface of the third semiconductor layer and directly contacts the lowermost side surface of the second semiconductor layer because the capping layer surrounding and in contacting the upper side surface of the third semiconductor layer and the lowermost side surface of the second semiconductor layer protects and passivates the source/drain layer structures (See Kim ¶ 0140).								As to claim 15, although Bryant discloses a semiconductor device, comprising: a first active fin (18) on a first region (NFET) of a surface of a substrate (12), the surface of the substrate (12) comprising the first region (NFET) and a second region (PFET); a plurality of second active fins (18) on the second region (NFET) of the substrate (12); first and second gate structures (32) on the first (18) and second (18) active fins, respectively; a first source/drain layer structure (20, 24, 26) on a portion of the first active fin (18) adjacent the first gate structure (32); a second source/drain layer structure (20, 24, 26) commonly contacting upper surfaces of the second active fins (18) adjacent the second gate structure (32), a top surface of the second source/drain layer structure (20, 24, 26) being substantially coplanar with a top surface of the first source/drain layer structure (20, 24, 26); a first contact plug (30) on the first source/drain layer structure (20, 24, 26); and a second contact plug (30) on the second source/drain layer structure (20, 24, 26), a bottom of the second contact plug (30) being substantially flat and substantially parallel to the surface of the substrate (12), wherein the first source/drain layer structure (20, 24, 26) comprises a first semiconductor layer (20) on the first active fin (18) and a second semiconductor layer (24) on the first semiconductor layer (20), and a third semiconductor layer (26) on the second semiconductor layer (24), wherein the second semiconductor layer (24) is between and in contact with the first semiconductor layer (20) and the third semiconductor layer (26), and wherein the third semiconductor layer (26) is in direct contact with an upper sidewall of the second semiconductor layer (24) and is separated from a lower sidewall of the second semiconductor layer (24) (See Fig. 4, Fig. 5, Fig. 6, Fig. 7, Column 3, lines 5-16, 42-67, Column 4, lines 1-9, 33-67, Column 5, lines 1-67, Column 6, lines 1-48, Column 7, lines 8-15) (Notes: having the first region and the second region on the substrate to integrate both NFET and PFET is commonly applied to form CMOS for various applications. Kim also teaches integrating various devices on the same substrate), Bryant does not further disclose wherein the third semiconductor layer is in direct contact with an upper sidewall of a capping layer.												However, Kim does disclose wherein the third semiconductor layer (29, 129) is in direct contact with an upper sidewall of a capping layer (71, 171) (See Fig. 11, Fig. 12, ¶ 0123-¶ 0142) (Notes: the limitation “capping layer” is interpreted as a covering layer).		Kim also teaches the first region (II) and the second region (I) on the substrate (100) having the first active fin (F21) and the plurality of second active fins (F11, F12), the first and second gate structures (149) on the first (F21) and second (F11, F12) active fins, respectively; the top surface of the second source/drain layer structure (120) being substantially coplanar with a top surface of the first source/drain layer structure (20-1); the first contact plug (185) on the first source/drain layer structure (20-1); and the second contact plug (185) on the second source/drain layer structure (120), the bottom of the second contact plug (185) being substantially flat and substantially parallel to the surface of the substrate (100) to integrate various devices on the same substrate (100) (See Fig. 11, Fig. 12).											In view of the teachings of Bryant and Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bryant to have wherein the third semiconductor layer is in direct contact with an upper sidewall of a capping layer because the capping layer surrounding and contacting the third semiconductor layer such that the third semiconductor layer is in direct contact with the upper sidewall of a capping layer protects and passivates the source/drain layer structures (See Kim ¶ 0140).		

Allowable Subject Matter
Claims 1-13 and 16 are allowed.									
Response to Arguments
Applicant's arguments with respect to claims 14-15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Chudzik et al. (US 2015/0333145 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815